— Appeal by the plaintiffs from (1) an order of the Supreme Court, Suffolk County, dated March 20, 1987, and (2) an order and judgment (one paper) of the same court entered April 9,1987.
Ordered that the appeal from the order dated March 20, 1987, is dismissed; and it is further,
Ordered that the order and judgment entered April 9, 1987, is affirmed for reasons stated by Justice Gerard in his memorandum decision at Trial Term; and it is further,
Ordered that the defendants aré awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the order and judgment (see, CPLR 5501 [a] [1]). Mangano, J. P., Bracken, Eiber and Kunzeman, JJ., concur.